Title: To Thomas Jefferson from John Bondfield, 9 August 1788
From: Bondfield, John
To: Jefferson, Thomas


          Bordeaux, 9 Aug. 1788. Mrs. Barclay wrote by this day’s post that she would set out by 10th or 15th at furthest, and intended to stop at Blaye. “The Diligence dont pass near that post of some miles,” and he urges TJ to convey his recommendation that she “stop at a Village or small bourg calld St. André de Cubsac near to which we have a Country Seat, and will give instructions for Carriages to convey her family and Baggage, where after refreshing herself a few Days she may embark. I shall have every thing prepared ready not to detain the Vessel a Day.”—Markets for tobacco are “pretty good them by the Missourie will bring from 36 a 38₶ a Cargoe of Maryland inferior sold yesterday at 34.₶10.”
        